[EMPLOYEE NAME]

Employee ID Number

Grant Number:

APPLIED MATERIALS, INC.

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

Applied Materials, Inc. (the "Company") hereby grants you, [NAME OF EMPLOYEE]
(the "Employee"), an option under the Company's 1995 Equity Incentive Plan
(the "Plan") to purchase shares of common stock of the Company. The date of this
Agreement is [DATE] (the "Grant Date"). In general, the latest date this option
will terminate is [DATE] (the "Expiration Date"). However, as provided in
Appendix A (attached to this Agreement), this option may terminate earlier than
the Expiration Date. Subject to the provisions of Appendix A and of the Plan,
the principal features of this option are as follows:


Maximum Number of Shares
of Shares Purchasable
with this Option:[NUMBER]                     Exercise Price per Share: US $____
--------------------------                    ------------------------

Scheduled Vesting Dates:                      Number of Shares
--------------------------                    ------------------------
[DATE]                                          [NUMBER]
[DATE]                                          [NUMBER]
[DATE]                                          [NUMBER]
[DATE]                                          [NUMBER]

Event Triggering                              Maximum Time to Exercise
Option Termination                            After Triggering Event*
--------------------------                    ------------------------
Termination of Service (except as shown below)        30 days
Termination of Service due to Retirement               1 year
(age 65 or age 60 or over with at least
10 Years of Service)
Termination of Service due to Disability              6 months
Termination of Service due to death                    1 year


* However, in no event may this option be exercised after the Expiration Date
(except in certain cases of the death of the Employee). In addition, the maximum
time to exercise this option may be further limited by the Company where
required by applicable law.

IMPORTANT:

IT IS YOUR RESPONSIBILITY TO EXERCISE THIS OPTION BEFORE IT TERMINATES.

Your signature below indicates your agreement and understanding that this option
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and termination
of this option is contained in Paragraphs 1 through 5 of Appendix A. PLEASE BE
SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS
OF THIS OPTION, INCLUDING INFORMATION CONCERNING CANCELLATION AND TERMINATION OF
THIS OPTION.



APPLIED MATERIALS, INC.                              EMPLOYEE

--------------------------                           ------------------------
[Title]                                              [Name]










APPENDIX A - TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION GRANT

1. Vesting Schedule. As of the date of this Agreement, this option is scheduled
to become exercisable (vest) as to the number of shares, and on the dates shown,
on the attached Nonqualified Stock Option Grant Agreement. In all cases, on any
such scheduled vesting date, vesting actually will occur only if the Employee
has been continuously employed by the Company or an Affiliate from the Grant
Date until the scheduled vesting date (except to the limited extent provided in
Paragraphs 3 and 5).

2. Modifications to Vesting Schedule.

(a) Vesting upon Change to Part-time Status. In the event that the Employee's
employment with the Company or an Affiliate changes from full-time status to
part-time status, and the change to part-time status lasts more than six (6)
months during any rolling twelve (12) month period, the shares subject to this
option that are scheduled to become exercisable during the twelve (12) months
following the day the Employee first attains part-time status (as defined below)
shall be determined according to the following formula (rounded to the nearest
whole share):




                                   average number of
                                 hours worked per week
number of shares that would  X  during part-time status = new number of shares
have been exercisable           ----------------------    that will be exercisable
                                         40 hours



Only shares that are not yet exercisable may be modified pursuant to the
preceding formula. Shares subject to this option that are no longer exercisable
as a result of the change to part-time status never will vest and instead will
terminate. The preceding formula will be reapplied if the Employee continues to
be on part-time status following the conclusion of the twelve (12) month
measurement period. The number of shares subject to this option shall be
modified according to the preceding formula unless otherwise recommended by the
Company's Vice President of Human Resources ("VP of HR") and approved by the
Company's Chief Executive Officer ("CEO").

(i) Example 1. Employee is scheduled to vest in 100 shares on July 1, 2002. On
May 1, 2001, Employee begins working 20 hours per week, and continues to work
part-time for 2 months. Employee still will be scheduled to vest in 100 shares
on July 1, 2002.

(ii) Example 2. Employee is scheduled to vest in 100 shares on July 1, 2002. On
May 1, 2001, Employee begins working 20 hours per week, and continues to work
part-time for 7 months. Employee now will be scheduled to vest in 50 shares on
July 1, 2002. The other 50 shares that were scheduled to vest on July 1, 2002
never will vest and instead will terminate.

(iii) Example 3. Employee is scheduled to vest in 100 shares on December 1,
2001. On May 1, 2001, Employee begins working 30 hours per week, and continues
to work part-time for 9 months. Employee therefore attains part-time status on
November 2, 2001. Employee now will be scheduled to vest in 75 shares on
December 1, 2001. The other 25 shares that were scheduled to vest on December 1,
2001 never will vest and instead will terminate.

For this purpose, "part-time status" means the Employee is scheduled to work
less than thirty (30) hours per week for a period greater than six (6) months as
determined over a rolling twelve (12) month period.

(b) Vesting upon Personal Leave of Absence. In the event that the Employee takes
a personal leave of absence ("PLOA"), the shares subject to this option that are
scheduled to become exercisable shall be modified as follows:

(i) if the duration of the Employee's PLOA is six (6) months or less, the
vesting schedule set forth in the attached Nonqualified Stock Option Agreement
shall not be affected by the Employee's PLOA.

(ii) if the duration of the Employee's PLOA is greater than six (6) months but
not more than twelve (12) months, the scheduled exercisability of any shares
subject to this option that are not then exercisable shall be deferred for a
period of time equal to the duration of the Employee's PLOA less six (6) months
unless otherwise recommended by the Company's VP of HR.

(iii) if the duration of the Employee's PLOA is greater than twelve (12) months,
any shares subject to this option that are not then exercisable immediately will
terminate unless otherwise recommended by the Company's VP of HR and approved by
the CEO.

(iv) Example 1. Employee is scheduled to vest in shares on January 1, 2002. On
May 1, 2001, Employee begins a 6 month PLOA. Employee's shares still will be
scheduled to vest on January 1, 2002.

(v) Example 2. Employee is scheduled to vest in shares on January 1, 2002. On
May 1, 2001, Employee begins a 9 month PLOA. Employee's shares subject to this
option that are scheduled to become exercisable after November 2, 2001 will be
modified (this is the date on which the Employee's PLOA exceeds 6 months).
Employee's shares now will be scheduled to vest on April 1, 2002 (3 months after
the originally scheduled date).

(vi) Example 3. Employee is scheduled to vest in shares on January 1, 2002. On
May 1, 2001, Employee begins a 13 month PLOA. Employee's shares will terminate
on May 2, 2002 unless otherwise recommended by the Company's VP of HR and
approved by the CEO.

In general, a "personal leave of absence" does not include any legally required
leave of absence. The duration of the Employee's PLOA will be determined over a
rolling twelve (12) month measurement period. Shares subject to this option that
are scheduled to vest during the first six (6) months of the Employee's PLOA
will continue to vest as scheduled. However, shares subject to this option that
are scheduled to vest after the first six (6) months of the Employee's PLOA will
be deferred or terminated depending on the length of the Employee's PLOA. The
Employee's right to exercise all shares subject to this option that remain
unexercisable shall be modified as soon as the duration of the Employee's PLOA
exceeds six (6) months.

3. Additional Vesting upon Retirement of Employee. In the event that the
Employee is age sixty (60) or over and completes at least ten (10) Years of
Service and then incurs a Termination of Service due to Retirement, the right to
exercise all or a portion of any shares subject to this option that remain
unexercisable immediately prior to such Retirement shall vest on the date on
which the Retirement occurs as follows:

(a) if the Employee has less than fifteen (15) Years of Service as of the date
of his or her Retirement, fifty percent (50%) of the shares that otherwise would
have vested during the twelve (12) months immediately following the Retirement
(had the Employee remained an Employee throughout such twelve (12) month period)
shall vest on the Retirement date;

(b) if the Employee has at least fifteen (15) (but less than twenty (20)) Years
of Service as of the date of the Retirement, one hundred percent (100%) of the
shares that otherwise would have vested during the twelve (12) months
immediately following the Retirement (had the Employee remained an Employee
throughout such twelve (12) month period) shall vest on the Retirement date;

(c) if the Employee has at least twenty (20) (but less than twenty-five (25))
Years of Service as of the date of the Retirement, (i) one hundred percent
(100%) of the shares that otherwise would have vested during the twelve (12)
months immediately following the Retirement (had the Employee remained an
Employee throughout such twelve (12) month period) shall accrue on the
Retirement date, and (ii) fifty percent (50%) of the shares that otherwise would
have vested during the second twelve (12) months following the Retirement (had
the Employee remained an Employee throughout such twelve (12) month period)
shall vest on the Retirement date; and

(d) if the Employee has at least twenty-five (25) Years of Service as of the
date of the Retirement,  one hundred percent (100%) of the shares that otherwise
would have vested during the twenty-four (24) months immediately following the
Retirement (had the Employee remained an Employee throughout such twenty-four
(24) month period) shall vest on the Retirement date.

"Retirement" and "Years of Service" are defined in the Plan. In general,
"Retirement" means a Termination of Service by an Employee after he or she is at
least age sixty (60) and has completed at least ten (10) Years of Service, and
"Years of Service" means full years of employment since the Employee's last hire
date with the Company or an Affiliate (but giving credit for prior service under
the non-401(k) Plan principles of the Company's North American Human Resources
Policy No. 2-06, or any successor thereto). In the event that any applicable law
limits the Company's ability to provide additional vesting upon the Employee's
retirement, this Paragraph 3 shall be limited to the extent required to comply
with applicable law. Notwithstanding any contrary provision of this Agreement,
if the Employee is subject to Hong Kong's ORSO provisions, this Paragraph 3
shall not apply to this option.

4. Termination of Option. In the event of the Employee's Termination of Service
for any reason other than Retirement, Disability or death, the Employee may,
within thirty (30) days after the date of the Termination, or prior to the
Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option. In the event of the Employee's Termination
of Service due to Retirement (or after attaining age 65), the Employee may,
within one (1) year after the date of such Termination, or prior to the
Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option. In the event of the Employee's Termination
of Service due to Disability, the Employee may, within six (6) months after the
date of such Termination, or prior to the Expiration Date, whichever shall first
occur, exercise any vested but unexercised portion of this option. Upon the
Employee's Termination of Service, any unvested portion of this option (after
applying the rules of Paragraphs 3 and 5) shall immediately terminate.

For purposes of this Agreement, "Disability" means a permanent and total
disability that would qualify the Employee for benefits under the Company's
long-term disability benefit plan, as amended from time to time.

5. Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, the right to exercise one hundred percent
(100%) of the shares subject to this option shall vest on the date of the
Employee's death. In the event that the Employee incurs a Termination of Service
due to his or her death or in the event the Employee dies after incurring a
Termination of Service but before any vested portion of this option terminates
in accordance with Paragraph 4 above, the administrator or executor of the
Employee's estate, may, within one (1) year after the date of death, exercise
any vested but unexercised portion of this option. Any transferee under this
Paragraph 5 must furnish the Company in such form or manner as the Company may
designate (a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of this
option and compliance with any applicable law pertaining to the transfer, and
(c) written acceptance of the terms and conditions of this option as set forth
in this Agreement. In the event that any applicable law limits the Company's
ability to accelerate the vesting of this option or to extend the exercise
period of this option, this Paragraph 5 shall be limited to the extent required
to comply with applicable law. Notwithstanding any contrary provision of this
Agreement, if the Employee is subject to Hong Kong's ORSO provisions, the first
sentence of this Paragraph 5 (relating to accelerated vesting upon death) shall
not apply to this option.

6. Persons Eligible to Exercise Option. Except as provided in Paragraph 5 above
or as otherwise determined by the Committee in its discretion, this option shall
be exercisable during the Employee's lifetime only by the Employee.

7. Option is Not Transferable. Except as provided in Paragraph 5 above, this
option and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this option, or of any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this option and the rights and privileges conferred hereby immediately shall
become null and void.

8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any shares which may then be purchased by (a) giving notice in
such form or manner as the Company may designate, (b) providing full payment of
the Exercise Price (and the amount of any income tax the Company determines is
required to be withheld by reason of the exercise of this option or as is
otherwise required under Paragraph 11 below), and (c) giving satisfactory
assurances in the form or manner requested by the Company that the shares to be
purchased upon the exercise of this option are being purchased for investment
and not with a view to the distribution thereof. If the Employee receives a
hardship withdrawal from his or her account (if any) under the Company's
Employee Savings and Retirement Plan (the "401(k) Plan") for U.S. employees,
this option may not be exercised during the twelve (12) month period following
the hardship withdrawal (unless the Company determines that exercise would not
jeopardize the tax-qualification of the 401(k) Plan).

9. Cashless Exercise Required. If the Company determines that a cashless
exercise of this option is necessary or advisable, the shares subject to this
option shall be sold immediately upon exercise and the Employee shall receive
the proceeds from the sale, less the Exercise Price, any applicable fees and
taxes or other required withholding.

10. Conditions to Exercise. Except as provided in Paragraph 9 above or as
otherwise required as a matter of law, the Exercise Price for this option may be
made in one (1) (or a combination of two (2) or more) of the following forms:

(a) Personal check, a cashier's check or a money order.

(b) Irrevocable directions to a securities broker approved by the Company to
sell all or part of the option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the Exercise Price and any required
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to Employee.)

(c) Irrevocable directions to a securities broker or lender approved by the
Company to pledge option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Exercise Price
and any required withholding taxes.

11. Tax Withholding and Payment Obligations. The Company will assess its
requirements regarding tax, social insurance and any other payroll tax
withholding and reporting in connection with this option, including the grant,
vesting or exercise of this option or sale of shares acquired pursuant to the
exercise of this option ("tax-related items"). These requirements may change
from time to time as laws or interpretations change. Regardless of the Company's
actions in this regard, the Employee hereby acknowledges and agrees that the
ultimate liability for any and all tax-related items is and remains his or her
responsibility and liability and that the Company (a) makes no representations
or undertaking regarding treatment of any tax-related items in connection with
any aspect of this option grant, including the grant, vesting or exercise of
this option and the subsequent sale of shares acquired pursuant to the exercise
of this option; and (b) does not commit to structure the terms of the grant or
any aspect of this option to reduce or eliminate the Employee's liability
regarding tax-related items. In the event the Company determines that it and/or
an Affiliate must withhold any tax-related items as a result of the Employee's
participation in the Plan, the Employee agrees as a condition of the grant of
this option to make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements. The Employee authorizes the Company and/or
an Affiliate to withhold all applicable withholding taxes from the Employee's
wages. Furthermore, the Employee agrees to pay the Company and/or an Affiliate
any amount of taxes the Company and/or an Affiliate may be required to withhold
as a result of the Employee's participation in the Plan that cannot be satisfied
by deduction from the Employee's wages or other cash compensation paid to the
Employee by the Company and/or an Affiliate. The Employee acknowledges that he
or she may not exercise this option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.

12. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the shares
upon any securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of the purchase of shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any applicable law or securities exchange
and to obtain any required consent or approval of any governmental authority.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of Stock Programs,
at Applied Materials, Inc., 2881 Scott Blvd., M/S 2023, Santa Clara, CA 95050,
or at such other address as the Company may hereafter designate in writing.

14. No Rights of Stockholder. Neither the Employee (nor any transferee) shall be
or have any of the rights or privileges of a stockholder of the Company in
respect of any of the shares issuable pursuant to the exercise of this option,
unless and until certificates representing such shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Employee (or transferee). Nothing in the Plan or this option
shall create an obligation on the part of the Company to repurchase any shares
purchased hereunder.

15. No Effect on Employment. The Employee's employment with the Company and its
Affiliates is on an at-will basis only, subject to the provisions of applicable
law. Accordingly, the terms of the Employee's employment with the Company and
its Affiliates shall be determined from time to time by the Company or the
Affiliate employing the Employee (as the case may be), and the Company or the
Affiliate shall have the right, which is hereby expressly reserved, to terminate
or change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause (subject to the provisions of applicable
law).

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Terms used and not defined in this Agreement shall have the
meaning set forth in the Plan. This option is not an incentive stock option as
defined in Section 422 of the Internal Revenue Code. The Company may, in its
discretion, issue newly issued shares or treasury shares pursuant to this
option.

17. Maximum Term of Option. Except as provided in Paragraph 5 above, this option
is not exercisable after the Expiration Date.

18. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

19. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, the Company and all other interested persons. The
Committee shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

23. Amendment, Suspension, Termination. By accepting this option, the Employee
expressly warrants that he or she has received an option to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Employee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.

24. Labor Law. By accepting this option, the Employee acknowledges that: (a) the
grant of this option is a one-time benefit which does not create any contractual
or other right to receive future grants of options, or benefits in lieu of
options; (b) all determinations with respect to any future grants, including,
but not limited to, the times when the stock options shall be granted, the
number of shares subject to each stock option, the Exercise Price, and the time
or times when each stock option shall be exercisable, will be at the sole
discretion of the Company; (c) the Employee's participation in the Plan is
voluntary; (d) the value of this option is an extraordinary item of compensation
which is outside the scope of the Employee's employment contract, if any; (e)
this option is not part of the Employee's normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the vesting of this option ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (g) the future value of the underlying shares is unknown
and cannot be predicted with certainty; (h) if the underlying shares do not
increase in value, this option will have no value; (i) this option has been
granted to the Employee in the Employee's status as an employee of the Company
or its Affiliates; (j) any claims resulting from this option shall be
enforceable, if at all, against the Company; and (k) there shall be no
additional obligations for any Affiliate employing the Employee as a result of
this option.

25. Disclosure of Employee Information. By accepting this option, the Employee
consents to the collection, use and transfer of personal data as described in
this paragraph. The Employee understands that the Company and its Affiliates
hold certain personal information about him or her, including his or her name,
home address and telephone number, date of birth, social security or identity
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all stock options or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
his or her favor, for the purpose of managing and administering the Plan
("Data"). The Employee further understands that the Company and/or its
Affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. The Employee understands that these
recipients may be located in the European Economic Area, or elsewhere, such as
in the U.S. or Asia. The Employee authorizes the Company to receive, possess,
use, retain and transfer the Data in electronic or other form, for the purposes
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer to a broker or other third party with
whom he or she may elect to deposit any shares of stock acquired upon exercise
of this option of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on his or her behalf. The
Employee understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the human resources department and/or the stock option administrator
for his or her employer.

26. Notice of Governing Law. This option shall be governed by, and construed in
accordance with, the laws of the State of California without regard to
principles of conflict of laws.

27. Exchange Control Reporting Requirements. In the event that the Employee is
subject to German exchange control law, the Employee agrees to report
cross-border payments in excess of EURO 12,500, unless this reporting obligation
is accomplished through a German bank involved in the transaction. The Employee
also agrees to report any participation in a foreign company exceeding 10% of
the total or the voting capital and any receivables or payables or debts
exceeding DM 3,000,000. The monetary limits specified in this Paragraph 27 are
subject to change as determined by applicable German law.

28. Notice to Directors. If the Employee is a director or shadow director of a
U.K. Affiliate, the Employee agrees to notify the U.K. Affiliate in writing of
his or her interest in the Company and the number of shares or rights to which
the interest relates. The Employee agrees to notify the U.K. Affiliate when this
option is exercised and when shares acquired under the Plan are sold. This
disclosure requirement also applies to any rights or shares acquired by the
Employee's spouse or child (under the age of 18).

29. Private Offer. If the Employee is a resident in Ireland, this offering is
part of a private transaction; this is not an offer to the public.